DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 1 is objected to because of the following informalities: the claim recites “wherein the key identification system is configured to interact and share information” but then fails to recite the feature that the interaction and sharing is attributed to.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the claim recites “a master key” but claim 1 already sets forth proper antecedent basis of this limitation.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the claim recites “a portion of said master key” but claim 4 already sets forth proper antecedent basis of a portion of a/the master key.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: the claim recites “a portion of said master key” and “a key blank” but claim 4 already sets forth proper antecedent basis of each limitation.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the claim recites “the proper key blank” but there is insufficient antecedent basis for this limitation.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the claim recites “a key blank” but claim 8 already sets forth proper antecedent basis for a key blank.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




Claims 8-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Campbell et al. (US Pub. No. 2002/0191849 A1).
(Claim 8) Campbell et al. (“Campbell”) discloses a key duplication system that includes a key blank identification system (20; ¶ 0041; Fig 1) with a housing (22) and an optical imaging device (28; ¶ 0050), a database (82, 84) and a logic (80, 90).  The optical imaging device (28; ¶ 0050) captures an image of a master key, said logic identifies features of the master key (32), and said logic (80, 90) is capable of comparing said features of the master key with data in said database (¶ 0063).  The key duplication system includes a key cutting system for cutting keys (¶ 0110).  The key cutting system includes at least one cutting member (¶ 0110 - inherent).  The key cutting system is capable of receiving a blade of a key blank to be cut by said at least one cutting member (¶ 0110 - inherent).  The key blank identification system is capable of interacting and sharing information with the key cutting system (Fig. 9 - showing the connection between features within the computer; ¶¶ 0063-0070, 0110).  The key cutting system includes a retention mechanism (24) for retaining a master key (32).
(Claim 9) The database (82, 84) includes key blank data (¶ 0065).
(Claim 10) The database includes data that relates to physical dimensions of key blanks (¶ 0065).
(Claims 11 and 12) The logic (80, 90) aids in determining/selecting a proper key blank for the master key (¶ 0063).
(Claim 14) In addition to the retention mechanism (24) and the at least one cutting member (¶ 0110), there is a reflector plate (140).  A lighting panel (26; Fig. 12) emits light that is reflected off the reflector plate (140) and directed towards said master key (¶ 0057).
(Claim 15) The optical imaging device (28) captures an image of a portion of a master key (32; ¶ 0050) to compare the image with a plurality of key blanks to aid in determining an appropriate key blank (¶ 0063) utilizing the image to provide key pattern information to be cut into a key blank (¶¶ 0063, 0110).
(Claim 16) The key blank identification system and the key cutting system are located within a single apparatus (¶ 0110).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Campbell et al. (US Pub. No. 2002/0191849 A1).
(Claim 1) Campbell discloses a key duplication system includes a key blank identification system (20; ¶ 0041; Fig 1) to identify keys including a housing (22) with an optical imaging device (28; ¶ 0050), a database (82, 84) and a logic (80, 90).  The optical imaging device (28; ¶ 0050) captures an image of a master key, said logic identifies features of the master key (32), and said logic (80, 90) is capable of comparing said features of the master key with data in said database (¶ 0063).  The key duplication system includes key cutting system for cutting keys (¶ 0110).  The key cutting system includes at least one cutting member (¶ 0110 - inherent).  The key cutting system is capable of receiving a blade of a key to be cut by said at least one cutting member (¶ 0110 - inherent).  The key blank identification system is capable of interacting and sharing information (Fig. 9 - showing the connection between features within the See MPEP § 2144.03 C. In particular, Applicant argues that there is not space for a key cutting system within the key identification housing, but does not argue that it is not well-known to have both systems within the same housing.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the key duplication system disclosed in Campbell with the key blank identification system (20) and said key cutting system (¶ 0110) located within the same housing as taught in the Applicant Admitted Prior Art in order to enhance user accessibility and user friendliness of the key duplication system.
(Claim 2) The database (82, 84) includes key blank data (¶ 0065).
(Claim 3) The database includes data that relates to physical dimensions of key blanks (¶ 0065).
(Claim 4) The optical imaging device (28) captures an image of a portion of a master key (¶ 0050).
(Claim 5) The optical imaging device (28) captures an image of a portion of a master key (32; ¶ 0050) to compare the image with a plurality of key blanks to aid in determining an appropriate key blank (¶ 0063).
(Claim 6) The optical imaging device (28) captures an image of a portion of a master key (32; ¶ 0050) and utilizes the image to provide key pattern information to be cut into a key blank (¶¶ 0063, 0110).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-6, 8-12 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 9, 10, 12-16 and 18-21 of U.S. Patent No. 10,421,133. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the features claimed.
Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.  Applicant argues that the Campbell reference does not appear to have room for including a key cutting system within the same housing as recited in amended claim 1.  Relative to claim 8, Applicant contends that the Campbell reference fails to disclose or suggest the retention mechanism as claimed.  Examiner disagrees.
The rejection of claim 1 relies on combining the identification system and the cutting system within a single housing.  The rejection lacks any mention that the cutting system needs to be installed within the housing of the identification system.  The identification system may be within a housing of the cutting system or both systems may be sub-systems of a larger housing.  As such, the prior art of record reads upon the claimed invention.
The Campbell device states that the cutting system and identification system can be linked.  It may then be considered, as a duplication device, that the identification device is included within the cutting system.  The claims do no prevent such an interpretation.  Therefore, the retention device may merely be the part that the master key rests upon (or in other words, the part that retains the key).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., cutting member configured to secure a key) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RYAN RUFO/Primary Examiner, Art Unit 3722